Citation Nr: 1724103	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  05-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  The Veteran received the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal in August 2007, January 2010, December 2010, May 2012, May 2015, and December 2015.  The May 2015 decision reopened the claim based on the receipt of new and material evidence.

In January 2015, the Veteran testified at a video conference hearing in San Antonio, Texas before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.


FINDING OF FACT

The Veteran's currently diagnosed acquired back disabilities are due to in-service injury.



CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Below, the Board grants service connection for the disability, and therefore, discussion of VA's duties under the VCAA and the Board's duty to ensure compliance with prior remands is unnecessary.  The Board does point out though that the most recent remand, in part, was for the RO to adjudicate the issue of whether there was a clear and unmistakable error (CUE) made in the July 1971 rating decision's denial of service connection for a back disability.  Review of the record reveals this was accomplished in a January 2016 rating decision. 

Service connection will be established when a current disability has a nexus to an in-service injury.  This appeal stems from a January 2004 rating decision.  In the intervening years, multiple adjudications and Board remands have considered the facts and opinion evidence of this case and it relates to the complex legal questions raised by this appeal.  In short, the Veteran's entrance examination showed scoliosis and during service evidence indicated that the Veteran experienced a significant vehicle accident prior to service.  During service, however, the Veteran also experienced back problems and the Veteran asserts these disabilities are due to his combat service.  See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012).  The Veteran claimed service connection shortly after service but was not found to have a permanent aggravation of a back disability, as noted in a July 1971 rating decision.   In recent years, multiple opinions have been associated with the claims, to include those by his treating physicians that support the Veteran's contentions.  Previously, in a February 2008 VA examination report, an examiner provided a negative opinion.

After this review, the Board notes that one back abnormality was noted upon entrance and additional pre-service injury subsequently was noted.  The evidence, however, is at least in relative equipoise regarding whether the Veteran sustained additional back injury during his combat service, as evidenced by his CIB, that has led to currently diagnosed acquired  back disability.  A March 2015 letter from a treating physician documents current diagnosis of lumbar spinal stenosis, lumbar spondylosis, and lumbar facet arthrosis.  On this basis, the Board grants service connection for the claim in appellate status.


ORDER

Entitlement to service connection for a back disability is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


